                   Case 2:20-cv-01878-BJR Document 33 Filed 01/07/21 Page 1 of 3




                                        United States District Court
                                       Western District of Washington




WSOU INVESTMENTS, LLC d/b/a
BRAZOS LICENSING AND DEVELOPMENT                              Case Number:      2:20-cv-01878-BJR

 Plaintiff(s)                                                 APPLICATION FOR LEAVE TO APPEAR
                                                              PRO HAC VICE
 V.
F5 NETWORKS, INC.


 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Marcus A. Barber                             hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
 WSOU INVESTMENTS, LLC d/b/a BRAZOS LICENSING AND DEVELOPMENT



The particular need for my appearance and participation is:
Plaintiff has requested my representation in this litigation given my experience, background and
knowledge of the issues pertaining to this case.



 Marcus A. Barber
I,                                                 understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.



Date:   01/07/2021                                 Signature of Applicant: s/
                                                                                Marcus A. Barber



        U.S. District Court – Pro Hac Vice Application                                               Page 3
        Revised November 30, 2020
                   Case 2:20-cv-01878-BJR Document 33 Filed 01/07/21 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:         Marcus A. Barber
Law Firm Name:            Kasowitz Benson Torres LLP
Street Address 1:         333 Twin Dolphin Drive
Address Line 2:           Suite 200
City: Redwood Shores State: CA                Zip: 94065

Phone Number w/ Area Code
                          650-453-5413 Bar # 307361 State CA
Primary E-mail Address:      mbarber@kasowitz.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:       courtnotices@kasowitz.com

                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Marcus A. Barber                                         is unable to be present upon any date
assigned by the court.

Date: 01/07/2021              Signature of Local Counsel: s/
                                                             Blake Marks-Dias


Local Counsel's Name:     Blake Marks-Dias
Law Firm Name:            Corr Cronin LLP
Street Address 1:         1001 Fourth Avenue
Address Line 2:           Suite 3900
City: Seattle                    State: WA    Zip: 98154

Phone Number w/ Area Code 206-501-3509 Bar # 28169




             U.S. District Court – Pro Hac Vice Application                                         Page 4
             Revised November 30, 2020
                Case 2:20-cv-01878-BJR Document 33 Filed 01/07/21 Page 3 of 3




                               Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.


 Date Signed
               01/07/2021 Signature              s/
                                                      Marcus A. Barber
                                                      (Pro Hac Vice applicant name)




     U.S. District Court – Pro Hac Vice Application                                              Page 5
     Revised November 30, 2020
